DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-13, 15-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avagyan et al. (US 9,898,515 B1), hereinafter “Avagyan”. 

As per claim 1, Avagyan teaches a method for matching database records comprising:
“receiving a record associated with a first user from a first database” at Col. 5 line 10 to Col. 6 line 10 and Figs. 2-3;

“selecting a sequence of characters within the record” at Col. 7 lines 5-25;
(Avagyan teaches selecting text, letters or number (i.e., “sequence of characters” from the raw transaction record)
“identifying a key that is specific for the first user and associated with a second, dissimilar database by comparing the selected sequence with a plurality of historical record, the comparison being performed using one or more analytical process, wherein at least one analytical process is a machine-learning (ML) process” at Col. 7 line 1 to Col. 8 line 65;
(Avagyan teaches the fields of a raw transaction record are analyzed to identify name fields (i.e., “a key that is specific to the first user”)and the location fields by comparing the text, letters, or number to geographic databases and a master list of entity names maintained in an entity database (i.e., “historical record”) to identify a location and a name (i.e. “a key”). The comparison being perform using a plurality of analytical process, such as Hidden Markov Model (i.e., “machine-learning process), Prefix-based Retrieval, K-Nearest Neighbors, Approximate Nearest Neighbors, locality-sensitive hashing etc.) 
“matching, using the key, the record associated with the first user from the first database with another record associated with the first user from the second database, the other record comprising the key specific for the first user” at Col. 9 line 1 to Col. 10 line 50.
(Avagyan teaches the step of performing pairwise matching of the raw transaction records by computing a similarity score based on name and location information) 

As per claim 2, Avagyan teaches the method of claim 1, wherein “the first database is a bank database; the record from the first database included in a bank statement; the second database is a customer invoice database; and the key is a customer account number” at Col. 5 lines 10-20, Col. 12 lines 30-45.

As per claim 5, Avagyan teaches the method of claim 1, wherein “the key is a customer name; and one of the one or more analytical process is an entity name recognition process” at Col. 8 lines 5-65.

As per claim 6, Avagyan teaches the method of claim 5, wherein “the entity name recognition process uses conditional random field ML model” at Col. 11 line 5 to Col .13 line 55. 

As per claim 7, Avagyan teaches the method of claim 1, wherein “the one or more analytical process comprises: converting the sequence into a term frequency 

As per claim 8, Avagyan teaches the method of claim 1, wherein “one of the one or more analytical processes comprises: converting the sequence into a word embedding vector; and comparing the word imbedding vector with a plurality of word embedding model vectors based on historical data, using root mean square error (RMSE) similarity score” at Col. 9 line 20 to Col. 14 line 60. 

As per claim 9, Avagyan teaches the method of claim 1, wherein “identifying the key comprises aggregating results of a plurality of analytical process, aggregating the results comprising: obtaining a respective candidate key via each of the plurality of analytical process, each analytical process providing a respective confidence score; and designating a particular candidate key as the key, based on a maximum of the confidence scores” at Col. 7 line 5 to Col. 8 line 65.

As per claim 10, Avagyan teaches the method of claim 9, wherein “respective candidate keys provided by at least two analytical processes of the plurality of analytical process are the same” at Col. 7 line 5 to Col. 8 line 65 and Figs. 24-25.

As per claim 11, Avagyan teaches the method of claim 1, further comprising “pre-processing and tokenizing the sequence of characters prior to identifying the key” at Col. 9 lines 10-65.

Claims 12-13, 15-22 recite similar limitations as in claims 1-2, 5-11 and are therefore rejected by the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Avagyan as applied to claims 1-2, 5-13, 15-22 above, and in view of Chew (US 2013/0085910 A1), hereinafter “Chew”. 

As per claims 3, 14, Avagyan teaches the method of claims 1, 12 discussed above. Avagyan does not explicitly teaches “the key is defined by a regular expression; and one of the one or more analytical process is a regular expression based extraction process” as claimed. However, Chew teaches a method for account reconciliation by matching transaction records from a plurality of data sources, including the step of identifying a key from the transaction records, wherein “the key is defined by a regular expression; and one of the one or more analytical process is a regular expression 

As per claim 4, Avagyan and Chew teach the method of claim 3 discussed above. Chew also teaches: wherein “the key is an invoice number” at [0037].

Response to Arguments
Applicant's arguments filed 3/01/2022 have been fully considered but they are not persuasive. The examiner respectfully traverses Applicant’s arguments.
Regarding claim 1, Applicant argued that Avagyan does not teach identifying a key that is specific for the first user and associated with a second, dissimilar database” and “matching, using the key, the record associated with the first user from the first database with another  record associated with the first user from the second database, the other record comprising the key specific for the first user” as recited in amended independent claim 1”.  On the contrary, Avagyan teaches at Fig. 3 the raw transaction records are received from a Source Side data source (i.e. “first database”) and a Destination Side data source (i.e., “second database”). Avagyan teaches at Col. 3 lines 35-50 that the data sources are heterogeneous with respect to format and/or content (i.e. “dissimilar”). Avagyan teaches at Col. 7 line 1 to Col. 8 line 65 the fields of  raw transaction records are analyzed to identify name fields and the location fields (i.e., “a key that is specific to the first user”) by comparing the text, letters, or number to 

    PNG
    media_image1.png
    515
    962
    media_image1.png
    Greyscale


Applicant further argued that “Avagyan fails to relate any entity name or location to any specific user”. On the contrary, entity name and location are clearly specific to identify a user. For example, “EXAMPLE BANK PLC” and “COUNTRY1A” clearly specific to the user “EXAMPLE BANK PLC in COUNTRY 1A”.

Applicant further argued that “Avagyan retrieves some data (e.g., a list of candidate) from entity database prior to identifying a certain field, rather than identifying the field and then using the identified field to operate on the database. In contrast, claim 1 recites “identifying the a key” and “matching, using the key, the record… from the first 
Applicant further argued that “Avagyan is further silent regarding “a second, dissimilar database.” Therefore, Avagyan does not disclose or suggest using the identified field to relate a first database to “a second, dissimilar database,” much less establishing an association between a first database and “a second, dissimilar database” using a key that is “specific for the first user and associated with a second, dissimilar database” as claimed. In other words, Avagyan does not teach, disclose, or
suggest “matching, using the key, the record associated with the first user from the first database with another record associated with the first user from the second database, the other record comprising the key specific for the first user,” as recited in amended independent claim 1.”. On the contrary, Avagyan teaches at Fig. 3 the raw transaction records are received from a Source Side data source (i.e. “first database”) and a Destination Side data source (i.e., “second database”). Avagyan teaches at Col. 3 lines 
	In light of the foregoing arguments, the 35 U.S.C 102 and 103 rejections are hereby sustained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
March 8, 2022